COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00284-CV


Michael LaBeau                            §      From County Court at Law No. 1

v.                                        §      of Tarrant County (2011-005713-1)

                                          §      May 30, 2013
GE Capital Retail Bank f/k/a GE
Money Bank                                §      Opinion by Chief Justice Livingston

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Michael LaBeau shall pay all of the costs

of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By _________________________________
                                          Chief Justice Terrie Livingston